Order entered March 5, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00027-CV

                          LAZARUS IROH, ET AL., Appellants

                                             V.

                              EMMANUEL IGWE, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-11-07596-D

                                         ORDER
       The Court has before it appellants’ March 1, 2013 motion for extension of time to file

brief. The Court GRANTS the motion in part and ORDERS appellants to file their brief by

April 3, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE